Title: To George Washington from Brigadier General James Clinton, 22 October 1778
From: Clinton, James
To: Washington, George


          
            Sir
            Continental Village [N.Y.] Octobr 22d 1778.
          
          Enclosed I send your Excellency the Proceedings of a Brigade Court martial, held by Order of Coll V. Scoick, by which the Prisoner is condemned to die—and wait your Confirmation of the Sentence to have it put in Execution.
          It may not be improper also to inform your Excellency, that as Col. V. Scoick’s Regiment is now under marching Orders to the Northward, he wou’d wish to proceed as soon as possible, the advanced Season of the Year rendering Dispatch absolutely necessary.
          I have sent on to Head Quarters an Officer from each Regiment with the Returns, for the purpose of receiving & furthering the Cloaths to Camp, as soon as they may arive.
          If Col. V. Scoick’s regiment shou’d be necessarily detained, the Colonel wou’d wish to proceed to Albany to settle his private Business, if there is no impropriety in it. I am your Excellency’s humbe servt
          
            James Clinton B. Genl
          
        